11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Summer Paige Sanders,                        * From the 35th District Court
                                               of Brown County,
                                               Trial Court No. CR26812.

Vs. No. 11-19-00394-CR                       * December 10, 2020

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is modified to reflect that Summer Paige Sanders
pleaded “guilty.” As modified, the judgment of the trial court is affirmed.